                         Case: 3:18-cr-00387-JGC Doc #: 39-3 Filed: 03/04/19 1 of 4. PageID #: 133
                                                                                                           GOVT-00164
 U.S. Dep.rtment of Justice                                                        Report of Inr'^5fign1i6n
 Burcau   ofAlcohol, Tobacco, Firearms and   Explc   s




 STEVEN J ROBISON(NICS‐ DELAYED)ct al




SUMMARY OF EVENT:

RECEIPT OF INFORMATION: In March of 2018, Bureau of Alcohol, Tobacco, Firearms and Explosives, Special
Agent (SA) Jimmie Pharr received information from Anderson Manufacturing. regarding Richard ROWOLD.

NARRATIVE:

     l.   In March of 2018, Bureau of Alcohol, Tobacco, Firearms and Explosives, Special Agent (SA) Jimmie Phan
          received information from Anderson Manufacturing, regarding Richard ROWOLD, r'ia a grand jury subpoena
          retum. Upon revieu'ing the information received, SA Phan obsen'ed invoice #176904 rvhich indicated an order
          of one pack of fifty AM-l5 stripped los'er receivers. The invoice indicated abilling address to Richard
          ROWOLD and a shipping address to Steven ROBISON. Also obsen'ed uere serial numbers 18012600 through
          18012649 and Jaqua's Fine Guns, Inc. Federal Firearms License.

ATTACHMENT:

Anderson Manufacturing Invoice #l 76904
Jaqua's Fine Guns, Inc. Federal Firearms License




 Prepared by                                         ■ le


                                                                                                                            ι‐′
 Jimmic Pharr                                        Spccial Agcnt,■01cdo Ficld Orlcc
                                                                                                                              f―        /r


 ハ]chacl S ヽ
 ヽ         4cdlin                                    選idcm Agcn h Chagヽ ЪlcdOnddomy
                                                                                            ――――
                                                     Tllel                              ―
 T   vorA      Ⅷ   nor                               Spccial Agcntin chargc,COlumbus Field
                          々                          Divlslon


                                                                        Page   I of I                        AIF EF 3120 2(10‐ 2111H)

                                                                                                   C-1       For Omcial t,se Only
                         Case: 3:18-cr-00387-JGC Doc #: 39-3 Filed: 03/04/19 2 of 4. PageID #: 134
                                                                                                                             GOVT-00165

3222018                                                            Anderson lllaouj'acturing - lnvoice 176904




               ll口        IEIlll ll III :I口                        ll
                                                                                                           Anderson ManuFacturing
                                                                                                                          1743 Anderson BIvd
                                                                                                                     Hebron′ Kentucky 41048
                                                                                                                   Main OfFice:859.689,4085
          Invo:ce 176904 for order 176904                                                                         Custorner service:Ext l19
          0rder Date:February 2′ 2018                                                                                        Fax:8596894110

          Sp:it:Inside                                                                                          FFL License Number:NO FFL
          Rep:                                                                                                                    FFL Expires:
          CFD:                                                                             FFL Tvpe:01 Dealer in Firearm5 0ther Than
          E2No:                                                                               Destructive Devices(includes cunsmiths)



          Billing Address
          R′c力 ard        RO14/Oι   D
          ιO″ de,Prodocts′ ことC



          Flnd/a/7 οH           45840
                                                      Sh:pping Address
                                                      Steven Rο blsO″
                                                      ′a9υ at Flne Cυ η5
                                                      90θ Fasど 31ge′ 0″ 4t/f
                                                      月力つdla/70H4,840




                   SKU                  Product                                                                  Quantity              price
                                                                                                                                    sl′ 70953
                   G2‐   K1067‐             AM-15 Stripped Lolver Receiver - 50 Pack                                 1
                   AA00
                                                                                                                 Subtotal:          ,1′   709.53
                                                                                                                Shipping:           115.41 va
                                                                                                                                  Ground(UPs)

                                                                                                   Payment method:                 Credit Card

                                                                                                                    Total:          $1′ 724.94




          Customer Details
                     .   Email:
                     .   Phonei

                         ldqLa's nne Guns for       FFL



                                                                                                                                                C-2
卜●ps:′        A・   W andersonmanufactulng● omハ ″卜admi″ つv.c pip̲aclo● =plnt&wc̲pip document=invo coこ      o=der̲id=1769048 wpnonce=Od91475328
         ^゛
      Case: 3:18-cr-00387-JGC Doc #: 39-3 Filed: 03/04/19 3 of 4. PageID #: 135
                                                                    GOVT-00166



       18012600
       18012601
       18012602
       18012603
       18012604
       18012605
       18012606
       18012607
       18012608
       18012609
       18012610
       18012611
       18012612
       18012613
       18012614
       18012615
       18012616
       18012617
       18012618
       18012619
       18012620
       18012621
       18012622
       18012623
       18012624
       18012625
       18012626
       18012627
       18012628
       18012629
       18012630
       18012631
       18012632
       18012633
       18012634
       18012635
       18012636
       18012637
       18012638
       18012639
       18012640
       18012641
       18012642
       18012643
       18012644
       18012645
       18012646
       18012647
       18012648
       18012649
Serial Numbers



                                                                                  C-3
          Case: 3:18-cr-00387-JGC Doc #: 39-3 Filed: 03/04/19 4 of 4. PageID #: 136
                                                                                                                                                        GOVT-00167


FROII :                                                                            FnX    ド0    :4194223575                     Fε b      四 2● 18 ●4:1lFM                    Pl



                                                                                                                           90o E Bl̀dOw Avenue
                                                                                                                            Flnda,Ohi。 45340
                                                                                                                           PhOneて 4■ の4た
                                                                                                                                           3573
                                                                                                                            Fax(419)422・'10912
                                                                                                                           Webi v釉 ,w」 aquぉ :oom
                    'liru.Oancrdliot$ of P.$o               liuA      Slr"llcE




lJ.S,   DE!,!rlnr.llrrrr.rntit {                                                                       Fc(lcral Fil̀e■ 1.Ins Licolse
llrrrcor ofAtcoh    ol,   toliceo,.Iiro,rrnrs old   l?s   flori.,cr                                      ∫びSC Crtψ rt2r″ り


                                                                                                            農
                               tr'c:rrrc,


         AT「
                                                                                                       ミ
                                                                                                       11獅 織 謬         ￨
                                                                                                                                   iirus! lll.Nrrririrt,    rlntil llro arpinti.ll',l1re


Ctlnarnllr.Jc.iur'l'o

Chl11■ 認lr■     :




 Pl●    ■       嗣:● ,(,a3■ ド rit"̀∝ 彙
                                    話面 ■                                 .・   I‖    ■￨̀Ⅲ ド
                                                                                         耳
          ""ハ

                                                                                                      li̲=JFlf″        ら石         ̀ι        771,s,こ            ら
                                                          OT「 ￨に R         ル10し STFtuc,lv阜
                                                                      T11′ ｀                           oFv10● s
                                                                                                 ̀ヒ
                                                                                                              Adlr.xr (Cinnec1l Norily   tl,o   IILC   ot-ndi .h,ng.r.)


                                                                                                         」綺   OA.S,INに Oυ NS irlC
                                                                                                         ,00 CAST B10に しOW AV●
                                                                                                         FiNOし へY.oH       45¨ o‐ oooo
                                                                                                ノ




                                                                         端
                                                                                                ア




                                 上々
                                                                 琳                                                                                                '41.,    ,...1 :1il




                                                              鮨●dれ ,1■                   Oν   αι
                                                                                               ιり Ftr● ●π
                                                                                                        η、s ttrlce l'45




                                                                                                                                                                                           C-4
